Citation Nr: 1138527	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-14 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a special monthly pension based on the need for regular aid and attendance or on housebound status.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from April 1948 to April 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, the Board remanded the claim for further development of the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not blind or nearly blind in both eyes; is not institutionalized in, or confined to, a nursing home or other facility due to physical or mental incapacity; and does not need regular aid and assistance to perform activities necessary for daily living. 

2.  The Veteran currently has a single disability evaluated as 60 percent disabling for pension purposes. 

3.  The Veteran served for more than 90 days during the Korean Conflict era, a period of war. 

4.  The Veteran is over 65 years old.






CONCLUSIONS OF LAW

1. The criteria for entitlement to special monthly pension based on the need for aid and attendance are not met.  38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2011). 

2.  The criteria for entitlement to special monthly pension based by reason of being housebound have been met.  38 U.S.C.A. §§ 1513, 1521, 5107 (West 2002); 38 C.F.R. § 3.351 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The Veteran's claim for special monthly pension benefits has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no prejudice could result from the grant of benefits.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  However, because the Board recognizes that the grant of special monthly benefits based on housebound status rather than on aid and attendance could result in a lesser monetary benefit it will discuss the notice and assistance provided.

In this case, in a January 2008 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  In the instant case, the Veteran was never informed of how VA determines disability ratings and effective dates.  However, as the instant decision denies special monthly pension based on aid and attendance, no disability rating or effective date will be assigned. Accordingly, any absence of Dingess notice is moot. Therefore, no further development is required regarding the duty to notify. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including private and VA treatment records and VA examination reports. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Factual Background

Service connection is not in effect for any disability.  The evidence of record reflects that the Veteran has been given diagnoses and ratings for pension purposes for coronary artery disease at 60 percent and dysuria at 0 percent.  The combined evaluation for pension is 60 percent.  

The Veteran was born in August 1928.  He is over 65 years old.

An April 2008 Medical Statement for Consideration of Aid & Attendance was completed and signed by J. Magnani, M.D., who diagnosed coronary artery disease.  The physician reported that the Veteran did not have any limitation of his activities and did not require the assistance of another person to perform the activities of daily living due to his coronary artery disease.  

In an August 2008 statement, F. Dumalo, J.D., reported treating the Veteran for management of his cardiovascular disease.  Dr. Dumalo reported that over the years, the Veteran's heart has permanently weakened.  It was stated that as a result, the Veteran became short of breath with everyday tasks such as walking, cleaning and carrying heavy objects.  Dr. Dumalo requested that the Veteran be evaluated for any home services that may benefit his quality of life given his physical limitations.  

Private treatment records dated in 2009 reveal that the Veteran has chronic coronary artery disease with exertional windedness and a recurrent angina.

Following appellate review in June 2011 the Board determined that VA examinations were warranted.

The Veteran underwent a VA general medical examination in June 2011.  The Veteran reported that he had longstanding coronary artery disease with bypass surgery and myocardial infarction two times in the remote past.  He used nitroglycerin infrequently.  He also reported that he was being followed for depression and dementia.  He reported that he has been told not to drive and that he does not like that.  Physical examination included examination of the eyes, which revealed no symptoms.  The examiner noted that the Veteran had chronic congestive heart failure and that continuous medication was required for heart disease.  With regard to the genitourinary system, the Veteran denied a history of abnormal flow, urgency or dysuria.  He did not require any assistive aids for walking.  The diagnoses were coronary artery disease, depression and dementia.  With respect to coronary artery disease, it was noted that the effect on occupational activities included problems with lifting and carrying and a lack of stamina.  There were no effects of the problem on the Veteran's usual daily activities.  The examiner noted that there was a marked limitation of physical activity.  There were no symptoms at rest but less than ordinary physical activity resulted in cardiac symptoms such as fatigue, dyspnea, etc.  With respect to depression, there was no effect on the Veteran's usual occupation or usual daily activities.  With respect to dementia, the effect of the problem on usual activities included forgetting things like a scheduled appointment or lunch.  

A VA Aid and Attendance Examination was also conducted in June 2011.  The examiner noted that the Veteran was not permanently bedridden and hat he could travel beyond his current domicile.  He took public transportation to attend the examination.  The Veteran reported going out most days and that he keeps busy.  He did not use an orthopedic or prosthetic device.  The Veteran reported dizziness on a weekly basis.  The imbalance affected his ability to ambulate.  There were no other body parts or system impairments that affected his ability to protect himself from the daily environment.  He could perform all functions of self-care.  He could walk without the assistance of another person and he did not need aid for ambulation.  He could leave his home unrestricted.  His functional impairments were noted to be permanent.  The examiner noted that Veteran's best corrected vision was 5/200 or worse in both eyes.  There was no limitation of motion or deformity of the cervical or lumbar spine.  The diagnoses were coronary artery disease, depression and dementia. 

VA treatment reports dated from March 2008 to June 2011 indicated that the Veteran continued to live independently in an apartment.  He was noted to be independent with his activities of daily living.   

Legal Criteria

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. 
§ 3.351(b).  A Veteran will be considered in need of aid and attendance if he or she is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set for in 38 C.F.R. §§ 3.352(a); 3.351(c).  

Under 38 C.F.R. § 3.352(a) the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.
 
It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which a Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that a Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that a Veteran's condition is such that it would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996). 

On the other hand, where a Veteran does not meet the qualifications for pension at the aid and attendance rate, housebound benefits may be applicable.

Housebound benefits are warranted if, in addition to having a single permanent disability rated at 100 percent disabling under the VA Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. 
§ 4.17 of this chapter), a Veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities.  This requirement is met when a Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).  

However, the Court has held that a Veteran is entitled to special monthly pension based on housebound status if he or she is 65 years of age or older, meets the service criteria of 38 U.S.C.A. § 1521(e) (i.e., has 90 days of wartime service), and possesses a minimum disability rating of 60 percent or is considered "permanently housebound" as defined under 38 U.S.C.A. § 1502(c).  Hartness v. Nicholson, 20 Vet. App. 216, 220 (2006); see also Chandler v. Shinseki, 24 Vet. App. 23 (2010).  

In this respect, for housebound benefits, the requirement under § 1521(e) that a Veteran have a disability rated as permanent and total (100 percent) is excluded if he or she is 65 or older.  Hartness, 20 Vet. App. at 221.  On a separate note, the Court added that in order to be considered "permanently housebound," the requirement that the Veteran be "substantially confined" to the home or its immediate premises is broadly construed and met when the Veteran is simply unable to leave the home to earn a living, as opposed to requiring that the Veteran be unable to leave the house at all.  Id. at 222. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Aid and Attendance

In this case, the criteria for aid and attendance benefits are not met.  While the June 2011 VA examiner indicated that the Veteran's vision was 5/200 or worse in both eyes, the evidence as a whole indicates no vision problems.  In fact, the VA general examination conducted contemporaneously with this examination by the same examiner specifically indicated that the Veteran had no problems with either eye.  Following the VA general medical examination, the Veteran was not diagnosed with a vision problem.  Moreover, private and VA medical evidence associated with the claims file do not show any serious problems with the Veteran's visual acuity.  Thus, the Board must conclude that the examiner inadvertently or mistakenly indicated in the affirmative that the Veteran had best corrected vision of 5/200 or worse in both eyes when other evidence in the claims file is silent as any serious problems with the Veteran's vision.  Thus, the evidence of record shows that the Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less on both eyes.  

The evidence also does not show that the Veteran is a patient in a nursing home due to mental or physical incapacity.  Moreover, the evidence does not establish that the Veteran is in factual need of aid and attendance.  It is not established that his disabilities render him so helpless as to be unable to attend to the needs of daily living without the regular aid and assistance of another person.  While Dr. Dumalo indicated in an August 2008 statement that the Veteran's heart condition has permanently weakened him and that he should be evaluated for any home services, subsequent medical evidence indicates that the Veteran is independent and capable of handling usual daily activities.  VA medical treatment reports indicate that the Veteran was living independently in an apartment.  On VA examination in June 2011, the Veteran reported that he did not need aid for ambulation and that he goes out most days of the week.  He did not use an orthopedic or prosthetic appliance and was able to walk without the assistance of another person.   He was able to perform all functions of self-care.      

Thus, the criteria set out for the need for regular aid and attendance in 38 C.F.R. 
§ 3.352(a) have not been met.  Accordingly, the Board concludes that the requirements for special monthly pension based upon the need for regular aid and attendance of another person have not been met.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



Housebound Status

The Board, however, finds that the Veteran is entitled to housebound benefits.  Specifically, he has a disability rating for pension purposes of 60 percent and was born in August 1928.  Thus, he is over 65 years old.  He had active duty from April 1948 to February 1952, and had over ninety days of service during the Korean Conflict, which is a period of war for purposes of 38 U.S.C.A. § 1521(j). Therefore, he meets the criteria under Hartness and is entitled to special monthly pension based on being housebound.  See Chandler, supra.  


ORDER

Special monthly pension by reason of being in need of aid and attendance of another person is denied. 

Special monthly pension by reason of being housebound is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


